Citation Nr: 1418512	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  09-13 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an increased rating for amputation of the left 2nd toe, currently evaluated as 10 percent disabling.

2.  Entitlement to a compensable rating for allergic rhinitis.

3.  Entitlement to a rating in excess of 10 percent for varices of the left thigh.

4.  Consideration of downstream issues related to the November 2010 grant of service connection for mitral valve insufficiency, to include whether the September 1992 rating decision originally denying service connection for mitral valve insufficiency was final.  


REPRESENTATION

Veteran represented by: AMVETS

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran had active military service from November 1980 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2008 and October 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In the August 2008 rating decision the RO continued the noncompensable ratings for varicose veins, allergic rhinitis, and left toe amputation.  

In the October 2011 rating decision, the RO increased the Veteran's rating for her varicose veins to 10 percent, effective October 19, 2007.  Although this was a partial grant of the benefit sought, the Board notes that the Veteran has indicated continued disagreement with the rating assigned and the Veteran has not been granted the maximum benefit allowed; thus, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In a November 2010 decision, the Board reopened the Veteran's claim for entitlement to service connection for mitral valve insufficiency and granted service connection.  The Board remanded the increased rating issues with respect to the Veteran's left toe, allergic rhinitis, and varicose veins.  The RO effectuated the grant of service connection for mitral valve insufficiency in a November 2010 rating decision, and assigned a noncompensable rating, effective October 19, 2007.  The Veteran did not appeal the rating assigned or the effective date.  

The Veteran appealed the November 2010 Board decision to the Court of Appeals for Veterans Claims (Court).  In a May 2012 Memorandum Decision (single judge), the Court affirmed the grant of service connection for mitral valve insufficiency, but set aside the part of the Board's decision that found the September 1992 rating decision was final.  The Veteran appealed the Court's decision to the Federal Circuit who issued a decision in June 2013 dismissing the Veteran's appeal.  The case has since been returned to the Board for adjudication consistent with the May 2012 Memorandum Decision.  

It appears that the Veteran has raised several new claims, including secondary and direct service connection claims as noted in an October 2013 communication to VA, an increased rating claim for her mitral valve insufficiency, clear and unmistakable error (CUE) claims, and earlier effective date claims, but they have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for any appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Increased Rating Claims

The Board finds that further evidentiary development is necessary regarding the Veteran's increased rating claims for her left amputated toe, allergic rhinitis, and varicose veins.  

The Veteran's most recent VA examination of the toe, allergic rhinitis, and varicose veins was performed in July 2011.  Since that time, the Veteran has consistently reported that her symptoms have worsened for all three disabilities.  

Where a veteran asserts that a disability has worsened since his/her last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board finds that clearly the most recent VA examination is too remote and a new examination is warranted.  

Finality Issue

In light of the findings in the May 2012 Memorandum Decision, the Board finds that further development is necessary regarding the downstream elements following the grant of service connection for mitral valve insufficiency.  

The Court specifically set aside the Board's November 2010 finding that the September 1992 rating decision was final.  In this regard, the Court found that "the presumption of regularity has either been rebutted or never arose, and the burden shifts to the Secretary to show that the appellant actually received the letters [denying service connection for mitral valve disability]."  

The RO has not yet had the opportunity to address the finality of the September 1992 rating decision based on the Veteran's newly raised contentions that she was never provided notice of the September 1992 denial.  To avoid any prejudice to the Veteran, the Board must remand this issue for RO consideration of this downstream finality issue in the first instance.  

As the claim has not been adjudicated by the AOJ, the Board does not have jurisdiction over it.  Thus, following adjudication of the claim in the first instance, the claim should not be returned to the Board unless a timely notice of disagreement and timely substantive appeal are filed following the AOJ determination(s).  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.300, 20.302.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  The RO must consider the downstream elements related to the November 2010 grant of service connection for mitral valve insufficiency-namely, the issue of whether the September 1992 rating decision originally denying service connection for mitral valve insufficiency was final.  

2.  After conducting appropriate development, adjudicate the issue of whether the September 1992 rating decision was final and consideration of any other downstream elements.  Advise the Veteran and her representative (if any) of the decision and provide appropriate appellate rights.  This issue should not be returned to the Board unless a timely notice of disagreement and timely substantive appeal are filed.

3.  Schedule the Veteran for appropriate VA examinations to determine the current severity of her service-connected amputation of the left 2nd toe, allergic rhinitis, and varices of the left thigh.  The entire claims file, including any electronic records and a complete copy of this remand, should be made available to, and reviewed by, the designated examiner(s).  All necessary tests and studies should be conducted.  

The RO/AMC should ensure that the examiner provides all information required for rating purposes.  

A complete rationale for all opinions should be provided.

4.  After the requested examinations have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, it should be returned to the examiner.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After undertaking any other development deemed appropriate, readjudicate the rating issues on appeal.  If any benefit sought is not granted, furnish the Veteran with a supplemental statement of the case and afford her an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)


This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


